DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A, figures 1-3, claims 1-17 in the reply filed on September 6, 2022 is acknowledged. Accordingly, claims 18-25 are withdrawn from consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30, 2021, and December 29, 2020 were considered by the examiner.


Drawing Objections
The drawings are objected to because:
Figure 2 must be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Applicant calls figure 2 a “comparative example”. Based upon the prior art, See at least Prins et al., “A ferroelectric transparent thin-film transistor”, Appl. Phys. Lett. 68 (25), 17 June 1996, pgs. 3650-3652, DOI: 10.1063/1.115759, figure 2 is prior art. Further, based upon the discussion of figure 2 in the specification, Applicant is comparing their alleged invention of adding element 300 to a known TFT transistor in figure 2. Thus, figure 2 must be labeled as “Prior Art” because only that which is old, known, and conventional is shown.
In a similar vein, since figure 3 shows the operation of the prior art device of figure 2 it likewise must be labeled as “Prior Art”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., “Fabrication of One-Transistor-Capacitor Structure of Nonvolite TFT Ferroelectric RAM Devices Using Ba(Zr0.1Ti0.9)O3 Gated Oxide Film”, IEEE Transactions on Ultrasonics, Ferroelectrics and Frequency Control, Vol. 54, No. 9, Sept. 2007 (“Yang”), in view of Official Notice supported by Shino et al. (US 2010/0025680 A1) (“Shino”).
	Regarding claims 1, and 12,  Yang teaches at least in figure 1:
a lower gate electrode (gate); 
a ferroelectric layer (BZT thin film) covering the lower gate electrode (gate); 
a first insertion layer (SiO2) covering the ferroelectric layer (BZT thin film), 
the first insertion layer (SiO2) including a dielectric material (SiO2); 
a channel layer (a-si) on the first insertion layer (SiO2), at a position corresponding to the lower gate electrode (gate) (where a-si is above the gate), and
a source electrode (source) electrically connected to a first end of the channel layer (a-si) and a drain electrode (drain) electrically connected to a second end of the channel layer (a-si).

	Yang does not teach:
the channel layer including an oxide semiconductor material.

Examiner is taking official notice that an oxide semiconductor material for a channel layer is a well-known and convention equivalent material to a-si semiconductor material for a channel layer. See Shino et al. (US 2010/0025680 A1) at ¶ 0004, where “using an oxide semiconductor made of In--Ga--Zn--O (IGZO) as a channel layer provides excellent properties equal to a-Si. …, and it proves a potential of the oxide semiconductors.”
	Regarding claims 2, and 13, Yang teaches at least in figure 1:
wherein the first insertion layer (pg. 1727, col. 1 where SiO2 is 150 nm thick) is thinner than the ferroelectric layer (pg. 1728, col. 1 where BZT thin film is 450 nm thick).
	Regarding claim 4, Yang teaches at least in figure 1:
wherein a thermal expansion coefficient of the first insertion layer is different from a thermal expansion coefficient of the ferroelectric layer (since the first insertion layer is a different material form the ferroelectric layer it is obvious these two material will have a different thermal expansion coefficient).
	Regarding claim 5, Yang teaches at least in figure 1:
wherein the first insertion layer (SiO2) includes at least one of A12O3, SiOx, AlOx, SiON, SiN, and a combination thereof (SiO2).
	Regarding claim 6,
wherein the oxide semiconductor material includes at least one of ZnSnO, InGaO, InZnO, InGaZnO, InSnO, InSnZnO, and InSnGaO (Yoon at ¶ 0004, where IGZO, InGaZnO, is used).
Regarding claim 8,
 According to Applicant’s ¶¶ 0064, and 77, the “domain” which is claimed is potentially formed, although there is no guarantee it is formed by the use of the term “may” in the specification, when the device is heated. This is considered 1) a product by process limitation, and 2) is separately considered what happens when the device is used. It is considered a product by process limitation because it only happens when a specific process is performed on the device, i.e. heated. The prior art Yang teaches their device is heated. Pg. 1727 at col. 2. Therefore, Yang may also create the claimed domain.
This is also considered a use of the device because all electronics heat up when used. The claim does not state what the temperature of the device needs to be to form the claimed domain. Therefore, one of ordinary skill in the art using the device of the prior art would inherently form the claimed domain.



Claim(s) 3, 9-11, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Official Notice supported by Shino, in view of Yoon et al. (US 2010/0243994 A1) (“Yoon”).
Regarding claims 3, , Yang does not teach:
wherein the first insertion layer has a thickness of about 0.3 nm to about 3 nm.

Yoon teaches at least in figure 1:
The thickness of the first insertion layer (110), and the thickness of the ferroelectric layer (108) are result effective variables. Yoon teaches that the thickness of the ferroelectric layer needs to have a small thickness such that the one can easily reverse the polarization of the ferroelectric layer. ¶ 0091. Yoon also teaches the thickness of the first insertion layer is chosen to insure effective control over the leakage current of the ferroelectric layer. ¶ 0092. Yoon teaches that such a thickness can be 5 nm or less. ¶ 0156. Which is within the claimed range of 0.3 nm to 3 nm. Thus, it would have been obvious to one of ordinary skill in the art to shrink the size of the first insertion layer in order to control the leakage current, and to drop the operating voltage of the device. Id. 
Regarding claims 9, and 15 Yoon teaches at least in figure 1:
further comprising a second insertion layer (106) provided between the lower gate electrode (116) and the ferroelectric layer (108), 
the second insertion layer (116) including a dielectric material (¶ 0084).
It would have been obvious to one of ordinary skill in the art to sandwich the ferroelectric layer of Yang between two insulating layers as shown in Yoon because Yoon teaches that by adding the second insulating layer because the first insulating layer will prevent degradation of the semiconductor layer, ¶ 0083, and can help minimize the rise of the operating voltage. ¶ 0086.
Regarding claims 10-11, 14, and 16-17
Claims 10-11, 14, and 16-17 are rejected for the same rational as claim 3 above. 


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Official Notice supported by Shino, in view of Momose (US 2002/0185676 A1) (“Momose”).
Regarding claim 7, Yang teaches:
wherein the ferroelectric layer (BZT) can be PZT, SBT, ST, BZT, or BST. Pg. 1725 at col. 2.

Yang does not teach:
wherein the ferroelectric layer includes a HfO2-based dielectric material.

However, Momose teaches:
That other materials can be used as a ferroelectric layer in a transistor. These other materials include HfO2, or HfO2-SiO2 among others. ¶ 0184. Momose recognizes the equivalence of these materials for their ferroelectric properties. As such they are considered obvious variants of each other, and it would have been obvious to replace anyone of the ferroelectric materials listed in Yang for the anyone of the ferroelectric materials listed in Momose.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/            Primary Examiner, Art Unit 2822